Citation Nr: 0701843	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision, in which the RO 
denied the veteran service connection for bilateral hearing 
loss and for tinnitus.  The veteran filed a notice of 
disagreement (NOD) in April 2004, and the RO issued a 
statement of the case (SOC) in February 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) that same month.

In March 2006, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  During the Board 
hearing, the Veterans Law Judge granted a 60-day abeyance 
period to allow the veteran and his representative to submit 
additional evidence in support of his claims.  Further, in 
April 2006, the Veterans Law Judge granted another abeyance 
period until June 3, 2006 to allow the submission of 
additional evidence.  Both abeyance periods have expired and 
the veteran has not submitted any additional evidence.  
Therefore, the Board will proceed with its decision on the 
claims on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The record reflects no evidence or allegation of 
bilateral hearing loss for more than 50 years after the 
veteran's discharge from service, and the most probative 
opinion addressing the etiology of current bilateral hearing 
loss weighs against the claim.

3.  The record reflects no evidence or allegation of tinnitus 
for more than 50 years after the veteran's discharge from 
service, and the most probative opinion to address the 
etiology of current tinnitus weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In December 2003, during the pendancy of this appeal, the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
same letter listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the appellant and his 
representative were afforded an opportunity to respond before 
the RO adjudicated the claim (as reflected in the February 
2004 RO rating decision).  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claims for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that the pre-rating notice letter in 
December 2003 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The December 
2003 letter advised that VA is required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies and to make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claims.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matters now 
before the Board, the December 2003 document meeting the 
VCAA's notice requirements was furnished to the veteran 
before the February 2004 rating action on appeal; hence, 
Pelegrini's timing of notice requirement has been met.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue and the veteran was 
notified regarding the existence of a disability and 
connection between the veteran's service and that disability 
in the above-mentioned notice letter.  The RO has not 
notified the appellant of the criteria for degree of 
disability or effective date of rating; however, on these 
facts, such omission is harmless.  Because the Board's 
decision herein denies service connection for each of the 
claimed disabilities, no disability rating or effective date 
is being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA medical providers 
that the appellant identified as having relevant records.  
The appellant was afforded VA-contracted medical examinations 
in connection with the claims, and the reports of those 
examinations are of record.  At his request, the appellant 
was scheduled for a hearing before the Board, held in March 
2006; as indicated, the transcript of the hearing is of 
record.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claims.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2006).  Service connection may be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran asserts that his current bilateral hearing loss 
and tinnitus are a result of acoustic trauma from artillery 
noise while he was in service.  He states that he was a 
loader of a 20-millimeter gun, which fired repeatedly, 
causing his exposure to loud noise.

The veteran's Notice of Separation from U.S. Naval Service 
shows that he was stationed on the USS Holton.  Based on an 
excerpt from the Dictionary of American Naval Fighting Ships, 
Vol. 3, pp. 354-355 (1968), which gives a brief history of 
the USS Holton, the RO conceded that the veteran was exposed 
to acoustic trauma in service.

The veteran's service medical records do not show that he 
complained of or was diagnosed with bilateral hearing loss or 
tinnitus while in service.  His separation examination shows 
normal bilateral hearing, with a result of 20/20 for both 
ears using the coin click test, and a result of 15/15 for 
both ears using the whispered voice test.  There were no 
diseases or defects found in the veteran's ears and he was 
not diagnosed with tinnitus.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding whether the veteran has a current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran underwent a VA 
examination in January 2005.  Audiometric testing conducted 
in connection with that examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
80
75
LEFT
35
15
35
75
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was moderate to severe sloping high frequency 
sensorineural hearing loss in the right ear and a mild to 
severe sloping sensorineural hearing loss in the left ear.  
Speech reception thresholds were in agreement with pure tone 
results.

In this case, the January 2005 audiometric testing results 
clearly establish bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The veteran also has been 
diagnosed with tinnitus.  However, the claims for service 
connection for bilateral hearing loss and tinnitus must, 
nonetheless, be denied because the preponderance of the 
competent evidence indicates that the veteran's current 
bilateral hearing loss and tinnitus are not medically related 
to his service. 

Although in September 2003 and March 2004 VA treatment 
records, it was noted that the veteran complained of hearing 
loss symptoms, the first documented medical evidence of any 
bilateral hearing loss or tinnitus are the January 2005 VA 
examination reports reflecting diagnoses of bilateral 
sensorineural hearing loss and tinnitus.  The Board notes 
that these diagnoses were rendered more than 50 years after 
the veteran's discharge from service.  The Board points out 
that passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board notes the veteran's statement, during his March 
2006 Board hearing, that he first sought treatment for his 
bilateral hearing loss and tinnitus 30 years ago.  However, 
any medical records from this time period are not of record.  
Further, even records documenting treatment at this time were 
available, the Board notes that this time period is still 20 
years after the veteran's discharge from service.

Moreover, the most probative opinion to address the question 
of nexus between each disability and service weighs against 
the veteran's claims.  

In January 2005, the veteran was examined by a physician, and 
evaluated by an audiologist.  The audiologist stated that 
because the veteran was 80 years old, he might be 
experiencing hearing loss due to age or hereditary factors 
because both of his parents were hearing impaired.  She 
further stated that there was insufficient evidence presented 
to determine whether the veteran's current hearing loss and 
tinnitus were associated with his military service without 
resorting to speculation.  But if speculating, she opined 
that the veteran's bilateral hearing loss and tinnitus were 
at least as likely as not related to the veteran's exposure 
to loud noise aboard the ship while he was exposed to 
weapon's fire.

The January 2005 VA physician noted that the veteran reported 
not being aware of hearing loss or tinnitus for at least 15 
to 25 years after being discharged from service.  Therefore, 
the physician stated that it was somewhat difficult to 
attribute the veteran's bilateral hearing loss, at least the 
compensable hearing loss below 4000 Hz, to military noise 
exposure, despite the fact that the veteran was exposed to 
very loud noise for relatively long periods of time.  The 
physician also stated that the veteran probably did have some 
high frequency hearing loss at 6000 and 8000 cycles per 
second, but there was probably no discernible hearing loss at 
that level.  The physician opined that because a decade and a 
half, if not two and a half decades, passed before the 
veteran became aware of hearing loss and tinnitus, he could 
not attribute the veteran's hearing loss or tinnitus to noise 
exposure.  The physician, in fact, attributed the hearing 
loss and tinnitus, instead, to aging.  He further stated that 
there were no records to support any claims of hearing loss 
prior to the mid 1990s.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that the VA audiologist stated that the 
veteran's hearing loss and tinnitus were at least as likely 
as not related to the veteran's exposure to loud noise while 
in service; however, she specified that this opinion was 
based on speculation.  Moroever, her prior discussion of the 
veteran's hearing loss states that there was not sufficient 
evidence to opine whether the veteran's bilateral hearing 
loss and tinnitus were related to service.  

By contrast, the January 2005 VA physician's opinion that the 
veteran's current bilateral hearing loss and tinnitus are not 
related to his service was based on review of the veteran's 
claims file and physical examination, and the physician 
provided a rationale for his opinion.  The Board also points 
out that the opinion that the veteran's bilateral hearing 
loss and tinnitus are not related to his service was given by 
a physician, whereas the speculative opinion that the 
veteran's bilateral hearing loss and tinnitus were at least 
as likely as not related to service was given by an 
audiologist.  

For these reasons, the Board finds that the January 2005 VA 
physician's opinion is more probative of the medical nexus 
question.  Significantly, the veteran has not presented, 
identified, or even alluded to the existence of any contrary 
medical opinion (i.e., one that, in fact, establishes a nexus 
between current bilateral hearing loss or tinnitus and 
service).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  Even if the Board were to accept, 
as credible, the veteran's assertions that he was had 
acoustic trauma (or, significant noise exposure) in service-
as reported in January 2005 and elsewhere in connection with 
the appeal-the veteran's assertions as to a medical 
relationship between such acoustic trauma/noise exposure, and 
current bilateral hearing loss and tinnitus-however 
sincere-simply do not constitute persuasive evidence in 
support of the claims.  Questions of medical diagnosis and 
causation (the latter on which this case turns) are within 
the province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative (persuasive) 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For these reasons, 
the veteran's his own assertions as to the etiology of his 
hearing loss and tinnitus have no probative value.   

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and for tinnitus must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


